DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al (CN 103408899) in view of Nagamune et al (US Patent Application 2018/0370197).
Regarding claims 1-2, Qiu et al discloses the invention substantially as claimed.  Qiu et al teaches a tree like micro-nano wave absorption agent in an epoxy resin comprising carbon nanotubes and metal particles that provide excellent wave absorption performance (Abstract).  Qiu et al further teaches the tree like structure comprises carbon nanotubes which make up the dry part and the nanoscale particles are the fruit section (the nanoscale metal particles satisfies claimed metal particles less than 200 µm and satisfies the claimed net-node structure in the resin and satisfies the conductive bands and conductive powder) (Paragraphs 10-11).  Qiu et al further teaches mixing the tree like structure wave absorbing agent with a resin and curing agent to form the composite wave absorbing material (Paragraph 15).  Qiu et al further teaches metal particles such as nickel, iron or cobalt (which satisfies claimed having a conductivity of less than 10Ωcm) (Paragraph 17).  However, Qiu et al fails to specifically disclose the NBR rubber.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the tree like micro-nano wave absorption agent in a NBR resin in order to provide a rubber composite with electromagnetic wave protection.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al (CN 103408899) in view of Nagamune et al (US Patent Application 2018/0370197) as applied to claims 1-2 above, and in further view of Ding et al (CN 102702591).
Regarding claim 3, Qiu et al and Nagamune et al disclose the invention substantially as claimed.  Qiu et al and Nagamune et al teach the features above.  Nagamune et al further teaches 0.4-0.8 parts of the carbon nanotubes per 100 parts of insulating resin (Paragraph 114).  Nagamune et al further teaches an antioxidant and plasticizer (Paragraph 100).  However, Qiu et al and Nagamune et al fail to specifically disclose the amount of metal powder, plasticizer and antioxidant, and a vulcanizing agent or zinc oxide.
In the same field of endeavor, Ding et al teaches a NBR/carbon nanotube composite comprising 100 parts rubber, 1-10 parts carbon nanotubes, 2-6 parts zinc oxide and 2-8 parts 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provide the zinc oxide and vulcanizing agent in Qiu et al and Nagamune et al in view of Ding et al in order to form a rubber composite with high strength, high wear resistance and good adhesion to metal materials as taught in Ding et al.
With regard to the amount of metal powder, plasticizer and antioxidant, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have provided the amount of metal powder, plasticizer and antioxidant within the ranges as instantly claimed in Qiu et al and Nagamune et al as Qiu and Nagamune et al already encompass the metal powder, plasticizer and antioxidant and optimizing the amount of the components would only be obvious to the ordinary artisan.  Discovery of an optimum value of a result effective variable is ordinarily within the skill of the art. In re Boesch 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Where general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  A prima facie case of obviousness may be established even though a prior art reference does not disclose any particular range, but teaches that the claimed parameters are known to affect results or properties.  In re Boesch 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al (CN 103408899) in view of Nagamune et al (US Patent Application 2018/0370197) as applied to claims 1-2 above, and in further view of Pilkington et al (US Patent 4,504,604).
Regarding claim 4, Qiu et al and Nagamune et al disclose the invention substantially as claimed.  Qiu et al and Nagamune et al teach the features above.  Nagamune et al further teaches 0.4-0.8 parts of the carbon nanotubes per 100 parts of insulating resin (Paragraph 114).  Nagamune et al further teaches an antioxidant and plasticizer (Paragraph 100).  However, Qiu et al and Nagamune et al fail to specifically disclose a carboxylated nitrile rubber and the length of the carbon nanotubes.
In the same field of endeavor, Pilkington et al teaches an energy absorbing rubber composition wherein carboxylated nitrile rubber can be added in order to improve the abrasion resistance (Abstract, Col. 2, Lines 50-52).
With regard to a carboxylated nitrile rubber, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have provided a carboxylated nitrile rubber in Qiu et al and Nagamune et al in view of Pilkington et al in order to improve the abrasion resistance of the composite.
With regard to the length of the carbon nanotubes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimizing the length of the carbon nanotubes.  Discovery of an optimum value of a result effective variable is ordinarily within the skill of the art. In re Boesch 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Where general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller prima facie case of obviousness may be established even though a prior art reference does not disclose any particular range, but teaches that the claimed parameters are known to affect results or properties.  In re Boesch 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al (CN 103408899) in view of Nagamune et al (US Patent Application 2018/0370197) as applied to claims 1-2 above, and in further view of Nasreddine et al (US Patent Application 2007/0197702).
Regarding claims 5-7, Qiu et al and Nagamune et al disclose the invention substantially as claimed.  Qiu et al and Nagamune et al teach the features above.  However, Qiu et al and Nagamune et al fail to specifically disclose 
In the same field of endeavor, Nasreddine et al teaches carboxylated NBR rubber comprising auxiliary products including antioxidants such as polymerized 1,2-dihydro-2,2,4-trimethyl quinolone, peroxide based vulcanizing agents for crosslinking or curing having excellent thermal stability and plasticizers such as stearic acid (Paragraphs 51, 54-55, Table 1).
With regard to polymerized 1,2-dihydro-2,2,4-trimethyl quinolone, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted polymerized 1,2-dihydro-2,2,4-trimethyl quinolone in Qiu et al in view of Nagamune et al in view of Nasreddine et al in order to provide anti-aging properties to the composition and because Nagamune et al teaches the incorporation of an antioxidant (Paragraph 100).  The selection of a known material based on its suitability for its intended use prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)
With regard to peroxide based vulcanizing agents, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted peroxide based vulcanizing agents in Qiu et al in view of Nagamune et al in view of Nasreddine et al in order to crosslink or cure the rubber composition and provide excellent thermal stability and because Nagamune et al teaches the incorporation of an antioxidant (Paragraph 100).  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)
With regard to stearic acid, it would have been obvious to one of ordinary skill in the art to have substituted stearic acid as a plasticizer in Qiu et al in view of Nagamune et al in view of Nasreddine et al in order to promote plasticity in the composition and because Nagamune et al teaches the incorporation of a plasticizer (Paragraph 100).  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)
Response to Arguments
Applicant's arguments filed May 27, 2021 have been fully considered but they are not persuasive. 
With respect to the obviousness rejection, Applicant argues that Qiu et al and Nagamune et al fail to suggest a rubber for a textile roller.  The Examiner respectfully disagrees with the above argument because “for a textile roller” is an intended use of the rubber .
Applicant further argues that the claimed art is not analogous to the claimed invention.  The Examiner disagrees with the above argument because both Qiu et al and Nagamune et al are drawn to polymer compositions with conductive filler dispersed therein.  Furthermore, Qiu et al is classified in C08K7/06 and Nagamune et al is classified in C08K3/041, which are both part of the classification of the instant invention.
Applicant further argues that Qiu et al and Nagamune et al fail to specifically teach that static charge reduction properties of the claimed rubber.  The Examiner respectfully disagrees with the above argument because it is noted that a prima facie case of obviousness does not require the solution of the same problem or recognition of the same advantages as applicant’s invention. In re Dillion, 16 USPQ  2nd 1897.  Rationale different from applicant is permissible. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant, In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 91 9 F.2d 688,16 USPQ2d 1897 (Fed. Cir. 1990) cert. denied, 500 U.S. 904 (1991). Also, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention, Ex parte Levengood, 28 USPQ2d 1300,1302 (Bd. Pat. App. & Inter. 1993).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730.  The examiner can normally be reached on Monday, Tuesday and Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        September 16, 2021